*1225OPINION.
Arundell:
Petitioner’s return for 1918 was filed on March 13, 1919, and, unless the limitation period was waived, the time for assessment and collection expired five years later or on March 13, 1924. The assessment, a part of which the respondent is now attempting to collect, was timely, having been made on March 8, 1924. We have then, the precise question of whether collection is barred.
*1226The waivers filed by petitioner are as follows:
[[Image here]]
Whether the first of these waivers was invalid by reason of the lack of respondent’s signature need not be decided, because the second waiver, dated February 18, 1926, was executed before the enactment of the Eevenue Act of 1926 and hence it operated to extend the time under section 278 (e) of that Act. Before the second waiver expired a third one, dated November 18, 1926, was executed which, if valid, extended the period beyond the date of the deficiency notice, March 14, 1927. Petitioner’s argument that waivers of the period for assessment do not waive the period for collection has been disposed of by the decisions in Stange v. United States, 282 U. S. 270; and Aiken v. Burnet, 282 U. S. 277.
The remaining contentions of the parties go to the validity of the waivers in view of the fact that they were not personally signed by the Commissioner of Internal Eevenue. It is established that the Commissioner need not personally sign waivers in order to render them valid. Marshall Wells Co. v. Willcuts, 41 Fed. (2d) 751; Pantages Theatre Co., 17 B. T. A. 82; affd., 42 Fed. (2d) 810; United Thacker Coal Co. v. Commissioner, 43 Fed. (2d) 782; affirming on this point 15 B. T. A. 273. We do not understand that petitioner seriously questions this proposition. The evidence establishes that H. B. Eobinson, head of the Audit Eeview Division of the Income Tax Unit, and Charles W. Anderson, Collector for the Third District of New York, were authorized by the Commissioner to sign waivers. These officials delegated to subordinates the mechanical act of signing the Commissioner’s name and petitioner challenges the validity of waivers thus signed, arguing (1) that the signing of a waiver is not a ministerial act, and (2) that, if it is, it is not the kind of a ministerial act that can be delegated.
The evidence discloses that in each instance a waiver was requested by the respondent and it was pursuant to these requests that the waivers were signed and sent in by the petitioner. It has been pointed out in other cases that there is no requirement that a consent be evidenced by one piece of paper, and when the correspondence between the parties shows that they understood the statute to be extended there is a sufficient consent in writing. See Sabin v. United *1227States (Ct. Cls.), 44 Fed. (2d) 70; Moses v. United States, 43 Fed. (2d) 653. Tbe Sabin decision bolds that:
The statute does not require that a consent, in order to be valid, must be in one instrument or that it shall be in any particular form. All that is required is that the consent be evidenced in writing. * * * The statute requires no more than that there shall be written evidence of the fact that both parties understand that the limitation period specified in the statute is not to govern the matter, and, therefore, that when a date to which the period has been extended is specified there shall be a complete understanding about it.
If this view be correct tbe consents in writing were complete when tbe petitioners signed and filed tbe waiver forms.
The nature of waivers has been discussed in several recent cases by the Supreme Court. In Stange v. United States, 282 U. S. 270, it is pointed out that “ a waiver is not a contract ” but that it is essentially “ a voluntary unilateral waiver of a defence by the taxpayer.” And in Burnet v. Chicago Railway Eguipment Co., 282 U. S. 295, it is said that “tbe Commissioner’s signature was required for purely administrative purposes.” See also Florsheim Bros. Dry Goods Co. v. United States, 280 U. S. 453, and Aiken v. Burnet, 282 U. S. 277. These decisions do not bold, nor does tbe law require, that tbe Commissioner must personally affix his signature to waivers. Neither does the law require specific delegation by the Commissioner of authority to sign his name in order to validate waivers. The revenue acts from the earliest time have imposed a multitude of duties on the Commissioner, yet it has never been supposed that the law required the incumbent of the office to personally perform them. On the contrary, it is common knowledge that a large number of employees are engaged in carrying out the duties imposed by law on the Commissioner. The statute does not provide for these employees by name of by official designation — except in a few cases such as deputy commissioners and the general counsel, nor does it describe their duties, but the need for them is recognized by Congress in making appropriations for their salaries. Cf. Wells v. Nickles, 104 U. S. 444, 447, holding that if any authority from Congress was necessary to enable the Secretary of the Interior to appoint certain agents, “ it may fairly be inferred from appropriations made to pay for the services of these special timber agents.” See also United States v. MacDaniel, 7 Pet. 1, 14, 15, holding that:
To attempt to regulate, by law, tbe minute movements of every part of tbe complicated maebinery of government, would evince a most unpardonable ignorance on tbe subject. Whilst the great outlines of its movements may be marked out, there are numberless things which must be done, that can neither be anticipated nor defined, and which are essential to the proper action of the government. Hence, of necessity, usages have been established in every *1228department of the government, which have become a kind of common law, and regulate the rights and duties of those who act within their respective limits.
The evidence in this case establishes that it was the practice in both Robinson’s and Anderson’s offices for waivers to be brought to the attention of Robinson and Anderson and when they determined that the waivers should' be signed, the physical act of signing was delegated to employees. While of course it is fundamental in the law of agency that an agent can not delegate his powers, there is abundant authority to the effect that ministerial acts may be delegated and that the affixing of a signature may be such an act. The duties of Robinson and Anderson under their authorizations had a double aspect in that they were both discretionary and ministerial. They were discretionary to the extent that it was necessary to determine whether the waivers were acceptable. Division heads had been specifically directed in I. T. U. Order No. 83 that that was a part of their duties. That duty, involving as it did the exercise of discretion, perhaps could not be delegated without specific authorization from the Commissioner. The evidence is not only that there was no attempt to delegate that duty, but that it was personally performed by Robinson and Anderson by having the waivers presented to them for decision as to acceptability. The ministerial part of Robinson’s and Anderson’s duties was the physical signing of the waivers. This was the only part that they delegated, and in our opinion it was a valid delegation. See Estill County v. Embry, 144 Fed. 913; Rohrbough v. United States Express Co., 50 W. Va. 148; 40 S. E. 398; Groscup v. Downey, 105 Md. 273; 65 Atl. 930; Worsley v. Ayres, 144 Iowa 676; 123 N. W. 353.
Accordingly, we hold valid the waivers executed by petitioner and to which the Commissioner’s name was affixed by employees in his office and in the office of the collector und,er the circumstances disclosed by the evidence.
Reviewed by the Board.

The proceeding will be restored to the general calendar for hearing on the merits in due course.